At about the hour of 6 p. m., on the evening of December 10, 1935, Byron Bard and wife, the plaintiff herein, were traveling south in a 1926 two-door Buick sedan on the westerly side of a gravelled highway known as 555. On the same day *Page 339 
John Baker, one of the defendants, took two truck drivers and a Dodge truck and went to Remus where they got another truck and brought back in the trucks two loads of six road mats for use on a highway construction job. The mats are made of two-inch elm planks, three-ply, put together crosswise to make them firm enough to hold heavy machinery that may have occasion to pass over them. The mats when constructed are six inches thick, four feet wide and 14 to 16 feet long. The trucks were one and one-half ton chassis, equipped with dump bodies, six feet wide and eight feet long; the top of the dump box was five feet from the ground. Two 14- and one 16-foot mats were loaded on top of each other crosswise of the dump bodies and just back of the cab of each truck. The trucks were loaded heavier on the right side and a red flag, one and one-half feet square, was fastened at the left front end of the lower mat on each truck. The lowest part of the mat and end of the flag were more than 42 inches from the pavement. The truck arrived at the place where the accident happened shortly before 6 p. m. Mr. Baker drove on ahead to the intersection. He parked his car about 15 feet west of 555 and in the center of M-46 facing the southeast. The Chevrolet truck next arrived and was backed off of highway 555 and stopped about 30 feet east of the east shoulder of 555 and on the south line of the right of way of M-46. It stood facing nearly west. The Dodge truck next arrived and stopped at the south line of the right of way of M-46, the right wheels being about eight inches from the east shoulder of 555. The lights on all of these vehicles were turned on. The Dodge truck was so located that the lights of the car and truck illuminated both sides of the truck. The Bards had been visiting at the home of *Page 340 
plaintiff's relatives who lived about one mile north of the intersection. They left there as it was growing dark, turned on their lights and eventually proceeded south on 555. They were traveling about 25 miles per hour and slowed up somewhat as they approached the intersection. They crossed the intersection, missed the dump body of the truck and crashed into the mats which extended about one and one-half feet into the westerly half of 555. The force of the impact slid the mats on the left side of the truck one and one-half feet toward the rear end of the dump body. The windshield and the entire top and body of the Bard car above the steering wheel was sheared off. Bard's body was found in the middle of the road about 100 feet south of the Dodge truck and the automobile came to a stop against a large stone 219 feet south of the truck. Mr. Bard was killed and plaintiff received serious scalp wounds and other injuries.
Plaintiff brought suit for injuries and at the close of her case, the defense moved the court to direct a verdict on the ground that the driver of the automobile, in which plaintiff was riding when she was injured, was guilty of contributory negligence. Decision on this motion was reserved under the statute and the cause submitted to the jury who thereupon found in favor of plaintiff. Defendants then made a motion for judgment non obstante veredicto and upon the denial of this motion, they appealed.
It is conceded by all parties that plaintiff is not a minor and that the negligence of her husband, the driver of the car, is imputed to her; that 1 Comp. Laws 1929, § 4759, as amended by Act No. 253, Pub. Acts 1933 (Comp. Laws Supp. 1935, § 4759), provides that the width of the load over all, with certain exceptions not applicable to this case, shall not exceed *Page 341 
96 inches; and that as a result of the defendants' failure to comply with the terms of this statute, they were guilty of negligence in violating this statute. See Beckman. v. BaragaTownship School District, 271 Mich. 195.
Defendants rely upon 1 Comp. Laws 1929, § 4697, as amended by Act No. 119, Pub. Acts 1933 (Comp. Laws Supp. 1935, § 4697), which provides that, "no person shall drive any vehicle upon a highway at a speed greater than will permit him to bring it to a stop within the assured clear distance ahead" and cite the following cases to the effect that if a driver is blinded by glaring lights he must stop: Ott v. Wilson, 216 Mich. 499;Spencer v. Taylor, 219 Mich. 110; Holsaple v.Superintendents of Poor of Menominee County, 232 Mich. 603;Ruth v. Vroom, 245 Mich. 88 (62 A.L.R. 1528); Bielecki v.United Trucking Service, 247 Mich. 661; Elrich v. Schwaderer,251 Mich. 33; Thompson v. Southern Mich.Transportation Co., 261 Mich. 440; Russell v. Szczawinski,268 Mich. 112.
We have frequently had the above mentioned statute under consideration. In Martin v. J. A. Mercier Co., 255 Mich. 587
(78 A.L.R. 520), a motorist while it was misty and dark had been driving along a road open to traffic and drove into an excavation not marked with warning lights. We there said:
"The only danger against which he was bound to guard was what he saw or should have seen.
"The rule that a driver must see objects and be able to stop within the range of his lights, applied to things on the road, does not apply to holes in the road. A hole often melts into the road so it cannot be distinguished from the surface except at short range. Whether and when a hole or excavation would be noticed by a careful driver, especially on *Page 342 
a misty and dark morning, necessarily is so uncertain and dependent upon circumstances that, with possible exceptions, it is an issue of fact."
In Marek v. City of Alpena, 258 Mich. 637, a motorist ran into a bump in the highway. We there said:
"A violation of the rule that a driver must drive his car at such a speed that he can stop within the assured clear distance ahead does not preclude his recovery for injuries in a case where they are caused by running into a hole or bump on the road. The assured clear distance rule is applied when there is collision with trucks or other objects not a part of the road."
In Garrison v. City of Detroit, 270 Mich. 237, a motorist while driving on First street in the city of Detroit at a speed of 20 miles per hour or less struck an unlighted traffic signal post. The signal device consisted of a cement base, three feet in diameter and three feet high, supporting a six-inch steel post bearing guard lights five feet above the pavement and traffic lights nine feet high. In discussing the "rule of safety" as found in Russell v. Szczawinski, supra, and Thompson
v. Southern Michigan Transportation Co., supra, we said:
"The cases dealt with large objects, such as other motor vehicles, easily seen, and on the open road. A driver must anticipate such objects, lighted or unlighted, carefully or negligently driven or parked, and guard against collision with them. He must see such obstruction as a careful person would have seen.
"It would convert a rule of safety into a rule of danger to hold that drivers in a city, subject to distraction caused by pedestrians and vehicles, must anticipate, at their peril, so unusual a thing as an unlighted traffic signal in the center of a street intersection. *Page 343 
When such a device is maintained, the cited rule of safety is not applicable but the question of the driver's negligence becomes an issue of fact under the circumstances."
Plaintiff has cited the following cases from other jurisdictions: Whitworth v. Riley, 132 Okla. 72 (269 P. 350, 59 A.L.R. 584); Waynick v. Walrond, 155 Va. 400
(154 S.E. 522, 70 A.L.R. 1014); Crooks v. Rust, 119 Wn. 154
(205 Pac. 419); Dorris v. Bridgman  Co., 289 Pa. 533
(137 A. 609). And we have examined Ross v. Hoffman (Mo.App.),269 S.W. 679; Mechler v. McMahon, 184 Minn. 476 (239 N.W. 605);Whitlatch v. City of Iowa Falls, 199 Iowa, 73 (201 N.W. 83);Wicker v. North States Construction Co., 183 Minn. 79
(235 N.W. 630); Kadlec v. Al. Johnson Construction Co.,217 Iowa, 299 (252 N.W. 103); Baldwin v. City of Norwalk,96 Conn. 1 (112 A. 660).
In the cases cited from other jurisdictions the "rule of safety" is not statutory as in Michigan and these cases are not authority for the claims made by plaintiff, they merely show the tendency of courts of other jurisdictions to adopt a more liberal rule than is followed in Michigan. Our court in placing a reasonable construction upon this statute has held that a person should not be guilty of contributory negligence as a matter of law in failing to see an object which was undiscernible to a person approaching the same in the exercise of ordinary care.
In the case at bar, plaintiff's driver was killed and we do not know what he saw as he approached the truck. The record shows that he was traveling at the rate of 25 miles per hour and began to slow down as he crossed the intersection; that the lowest part of the mats and flag were more than 42 inches above the pavement, which is the height the "main *Page 344 
bright portion of the head lamp beams" of Bard's car were permitted by law to shine. 1 Comp. Laws 1929, § 4738 (b), as amended by Act No. 59, Pub. Acts 1931 (Comp. Laws Supp. 1935, § 4738 [b]). In our opinion plaintiff's driver should have seen defendants' lighted truck parked on its proper side of the road, but he had a right to assume that it was loaded and parked in compliance with the laws of the State of Michigan; and whether or not plaintiff's driver failed to see the protruding mats or failed to see them in time to avoid a collision with them presents a jury question.
The judgment of the trial court is affirmed. Plaintiff may recover costs.
BUSHNELL, CHANDLER, and NORTH, JJ., concurred with SHARPE, J.